UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2009  October 31, 2010 Item 1: Reports to Shareholders Vanguard Selected Value Fund Annual Report October 31, 2010 > Vanguard Selected Value Fund returned nearly 22% for the 12 months ended October 31, 2010, but fell short of its comparative standards. > All sectors in the funds portfolio posted strong gains, with consumer discretionary stocks leading the way. > The funds long-term performance remains ahead of the comparable return of the Russell Midcap Value Index and the average result for peer funds. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 10 Performance Summary. 11 Financial Statements. 13 Your Funds After-Tax Returns. 23 About Your Funds Expenses. 24 Glossary. 26 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended October 31, 2010 Total Returns Vanguard Selected Value Fund 21.75% Russell Midcap Value Index 27.49 Mid-Cap Value Funds Average 23.06 Mid-Cap Value Funds Average: Derived from data provided by Lipper Inc. Y our Funds Performance at a Glance October 31, 2009, Through October 31, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Selected Value Fund $14.78 $17.73 $0.241 $0.000 1 Chairmans Letter Dear Shareholder, Vanguard Selected Value Fund returned 21.75% for the 12 months ended October 31, 2010, coming close to matching last years strong performance. However, the fund lagged the 27.49% return of its index benchmark and the 23.06% average return of peer funds for the period. The advisors selections in the consumer discretionary sector had the largest role in the funds return. However, in other sectors the advisors favored stocks that didnt keep pace with those that the market deemed to have better prospects, particularly in the health care and information technology sectors. Consequently, the fund didnt gain as much as the Russell Midcap Value Index or the average return of peer funds. If you hold shares in a taxable account, you may wish to review the information about after-tax returns for the fiscal year that appears later in this report. Stock market performance was better than it felt Global stock prices rallied at the start of the period, but struggled through the spring and summer, weighed down by Europes sovereign debt crisis and the slow pace of economic recovery in the United States. In the fiscal years final months, the mood 2 turned. Stock prices climbed on continued strength in corporate earnings. In the United States, stocks also seemed to get a boost from the Federal Reserve Boards hints that it would try to stimulate the economy with a second round of U.S. Treasury bond purchases. (In early November, the Fed announced that it would buy as much as $600 billion in Treasuries.) For the 12 months, the broad U.S. stock market returned about 19%, a performance that was better than it felt in a year of ups and downs. Small-capitalization stocks did even better. International stocks returned about 13% on the strength of a powerful rally in emerging markets and solid single-digit gains in developed markets in Europe and the Pacific region. Despite shrinking yields, bonds attracted investor dollars Although fixed income yields have fallen to generational lows, investors continued to bid up bond prices. The broad U.S. bond market produced a 12-month return of about 8% as the yield of the 10-year U.S. Treasury note fell from 3.39% at the start of the period to 2.61% at the close. Tax-exempt municipal bonds also rallied. Bond prices and yields move in opposite directions, of course, so abundant returns built on rising prices could mean leaner pickings in the years ahead. The yields of money market securities hovered near 0%, consistent with the Federal Reserve Boards target for short-term rates. Market Barometer Average Annual Total Returns Periods Ended October 31, 2010 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 17.67% -6.14% 1.99% Russell 2000 Index (Small-caps) 26.58 -3.91 3.07 Dow Jones U.S. Total Stock Market Index 19.04 -5.55 2.52 MSCI All Country World Index ex USA (International) 13.08 -7.62 6.21 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 8.01% 7.23% 6.45% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 7.78 5.79 5.20 Citigroup Three-Month U.S. Treasury Bill Index 0.12 0.89 2.41 CPI Consumer Price Index 1.17% 1.54% 1.89% 3 The fund didnt capture all of the markets gains In seeking midsized U.S. companies that have the best potential to provide investors with long-term capital appreciation and dividend income, the funds two advisors lean toward stable firms with strong fundamentals. Although the funds portfolio performed well on an absolute basis, its relative performance lagged as mid-cap investors preferred companies that were less financially sound but were viewed as having more promise. The fund achieved nearly all of its advance in the first six months of the period, gave back a portion in the late spring and summer, then regained that lost ground by the end of October. As occurred in the previous fiscal year, every stock sector in the fund advanced. In fact, every sectors percentage gains were in double digits. Also as in the previous year, the two largest sectors by weightingfinancials and consumer discretionaryaccounted for more than half of the funds return. This time, however, the advisors selections outperformed the index in only one of the two sectors rather than both, as before. In the consumer discretionary sector, the advisors selections among stocks of department stores, apparel stores, and household appliance makers provided a measure of outperformance. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Selected Value Fund 0.52% 1.42% The fund expense ratio shown is from the prospectus dated February 25, 2010, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2010, the funds expense ratio was 0.47%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. Peer group: Mid-Cap Value Funds. 4 However, the funds financial holdings trailed the performance of the financial stocks in the benchmark. One key reason: Investors bid up the prices of real estate investment trusts, while the advisors deemphasized REITs and mostly missed out on their sizable gains. On the plus side, the funds holdings in midsize banks and asset managers did particularly well. The industrial sector also contributed notably to the funds performance. Relative performance suffered most in the health care arena, where the advisors selections gained 13% but the benchmarks stocks advanced about twice as much. The funds information technology holdings also trailed the performance of those in the indexs IT segment. You can find more information on the funds positioning and performance during the year in the Advisors Report that follows this letter. Over the past ten years, the funds track record is solid Although the Selected Value Fund underperformed the average return of peer funds in the 2010 fiscal year, the funds long-term performance record continues to outpace the competition. For the ten years ended October 31, the funds 8.29% average annual return not only topped its benchmarks 8.00% return but outdistanced the 6.58% average return from similar funds. Total Returns Ten Years Ended October 31, 2010 Average Annual Return Selected Value Fund 8.29% Russell Midcap Value Index 8.00 Mid-Cap Value Funds Average 6.58 Mid-Cap Value Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 The past decade included two major bear markets that limited the Dow Jones U.S. Total Stock Market Index to an average return of about 1% per year. The funds much stronger performance over the ten years should be kept in perspective. The advisors focus on a relatively small number of out-of-favor, medium-sized companies can result in noticeable underperformance as well as superior results from time to time. In other words, active stock investing in one segment of the market means accepting higher risk along with the potential for higher returns. Fortunately, your advisors have had the advantages of their skill, their patience, and Vanguards low operating costs to aid their pursuit of market-beating returns. During volatile markets, stick to a time-tested approach The volatility of recent years has certainly tested the fortitude of long-term investors. Although the markets gave more than they took in the past year, periodic bouts of volatility can be expected as the global economy mends from the financial crisis and adjusts to new forces. But when change seems to accelerate around us, its crucial to remember what doesnt changeand for investors, that means sticking with time-tested principles, notably diversification across and within asset classes, long-term perspective, and low costs. These practices have proven to be effective over longer periods of time. Investors who followed this approach and didnt alter their basic strategy amid the dramatic swings of recent years were partly insulated from the deepest losses and participated in the recovery. Whether returns continue to be positive or not, the Selected Value Fund, with its disciplined focus on out-of-favor midsized companies and its low costs, can play a useful role as part of a well-diversified portfolio that also includes a variety of other large- and small-cap stock funds, bond funds, and short-term investments. This balanced approach has proven its mettle over time. As always, we appreciate your confidence in Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 15, 2010 6 Advisors Report For the fiscal year ended October 31, 2010, Vanguard Selected Value Fund returned 21.75%. Your fund is managed by two independent advisors. This provides exposure to distinct, yet complementary, investment approaches, enhancing the funds diversification. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of fund assets each manages, and a brief description of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal year and of how portfolio positioning reflects this assessment. These comments were prepared on November 19, 2010. Vanguard Selected Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Barrow, Hanley, Mewhinney & 73 2,654 Conducts fundamental research on individual stocks Strauss, LLC exhibiting traditional value characteristics: price/earnings and price/book ratios below the market average and dividend yields above the market average. Donald Smith & Co., Inc. 24 889 Conducts fundamental research on the lowest price-to-tangible-book-value companies. Research focuses on underlying quality of book value and assets, and on long-term earnings potential. Cash Investments 3 96 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 7 Barrow, Hanley, Mewhinney & Strauss, LLC Portfolio Managers: James P. Barrow, Executive Director Mark Giambrone, Managing Director The past year in the market has seen a strong, although volatile, recovery with substantial returns. Unfortunately, the year was dominated by what we call a low-quality rally, led by companies without meaningful earnings and often without dividends. Therefore, while absolute returns have been satisfactory, we have lagged our benchmark. Fortunately, toward the end of the fiscal year, the market began to focus more on fundamentals and lifted our portfolio in advance of the recent market climb. As we enter the new fiscal year, we are encouraged to see much of the political and macroeconomic focus subsiding and a focus on fundamentals increasing. The portfolio is well positioned with quality companies that have good earnings and cash-flow prospects, pay an above-market yield, and have below-market valuations. Relative to our benchmark index, we continue to be overweighted in the industrial, consumer discretionary, and health care sectorsall areas that have tremendous valuation potential and should see earnings stabilize or improve as the economy mends. Our overweighting in health care was the largest detractor to performance during the fiscal year because of concerns that continue to surround the health care reform legislation. As these concerns are addressed over time, we expect valuations to improve. Although we have been underweighted in financials, we continue to find some opportunities there and our weighting is steadily increasing. We also are finding unique opportunities in the information technology area, and have been adding to our stake in it. Xerox gives us exposure to a cheap technology company, with predictable cash flow, that now offers an improved growth profile and more diversified profit stream owing to the acquisition of Affiliated Computer Services, a business outsourcing provider. In Molex we own an attractively valued global manufacturer of electronic connectors, which are necessary for thousands of products in various end-markets such as consumer electronics, the automotive industry, telecommunications, and industrial companies. We remain underweighted in materials, telecommunication services, consumer staples, and utilities. These are areas in which the current economic environment does not seem to favor valuations, or in which company fundamentals do not match our investment parameters. 8 Donald Smith & Co., Inc. Portfolio Managers: Donald G. Smith, Chief Investment Officer Richard L. Greenberg, CFA, Senior Vice President Our portfolio at the end of October 2010 continued to be concentrated in low price-to-tangible-book-value stocks with attractive long-term earnings potential. In aggregate, the portfolios holdings were selling at 86% of tangible book value and 8.7 times our estimate of normalized earnings. In contrast, the S&P 500 Index sells at more than 400% of tangible book value and about 14 times normalized earnings. During the year we maintained a substantial cash position, which weighed on our portfolios results in a strongly rising market. In general, companies that would benefit from a recovering economy, such as paper producers, retailers, and airlines, did well. With interest rates falling, insurance companies and utilities also outperformed. Top performers among our holdings included Domtar, Dillards, and Semiconductor Manufacturing International. Companies in industries suffering from overcapacityRRI Energy, Overseas Shipholding Group, and Tesorodeclined most over the past year. During the period, we initiated positions in Constellation Energy, Everest Re, Hyatt, Ingram Micro, JetBlue, Montpelier Re, and Noble Corporation. All of these stocks were purchased below tangible book value. We also increased our existing holdings in Air France, American National Insurance, Yamana Gold, CNA Financial, Micron Technology, RRI Energy, and Tesoro, and scaled back holdings in Dillards, Domtar, NV Energy, Pinnacle West, Semiconductor Manufacturing, and Unum. We eliminated positions in five stocks, all of which had appreciated substantially: Aspen Insurance Holdings, Hyatt (recently acquired, as noted above), Royal Caribbean Cruises, Southwest Airlines, and Validus Holdings. At the fiscal year-end, our two largest industry weightings were insurance and technology. The insurance companies, all of which sell below book value, have seen strong growth in their equity as investment portfolio values have risen with declining interest rates. Some of them (Everest Re, Unum, Montpelier Re) have been aggressively buying back stock below book value. The two largest technology holdings, Micron and Ingram Micro, have generated strong cash flow over the past year that will enable them to either grow more rapidly in the future, reduce debt, or buy back stock. Other large positions include a gold company (Yamana), airlines (Air France and JetBlue), a retailer (Dillards), a refiner (Tesoro), and an electricity provider (Constellation). 9 Selected Value Fund Fund Profile As of October 31, 2010 Portfolio Characteristics Russell DJ Midcap U.S. Total Value Market Fund Index Index Number of Stocks 67 541 3,920 Median Market Cap $7.5B $6.3B $28.5B Price/Earnings Ratio 13.3x 19.1x 16.9x Price/Book Ratio 1.4x 1.5x 2.2x Return on Equity 13.3% 10.9% 19.2% Earnings Growth Rate -3.2% 0.6% 6.5% Dividend Yield 2.1% 2.1% 1.8% Foreign Holdings 5.9% 0.0% 0.0% Turnover Rate 22%   Ticker Symbol VASVX   Expense Ratio 1 0.52%   30-Day SEC Yield 1.27%   Short-Term Reserves 7.8%   Sector Diversification (% of equity exposure) Russell DJ Midcap U.S. Total Value Market Fund Index Index Consumer Discretionary 18.8% 10.9% 11.8% Consumer Staples 5.1 7.1 10.0 Energy 8.6 10.5 9.8 Financials 22.7 29.4 16.3 Health Care 9.0 5.3 11.0 Industrials 14.5 10.2 11.1 Information Technology 9.2 6.6 19.4 Materials 2.9 5.2 4.4 Telecommunication Services 0.1 2.1 2.8 Utilities 9.1 12.7 3.4 Volatility Measures Russell Midcap U.S. Total Value Market Index Index R-Squared 0.95 0. Beta 0.84 1. These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Goodrich Corp. Aerospace & Defense 2.5% Stanley Black & Decker Household Inc. Appliances 2.3 Yamana Gold Inc. Gold 2.2 Murphy Oil Corp. Integrated Oil & Gas 2.2 Newell Rubbermaid Inc. Housewares & Specialties 2.1 Coventry Health Care Managed Health Inc. Care 2.1 Family Dollar Stores Inc. General Merchandise Stores 2.0 Ryder System Inc. Trucking 2.0 Willis Group Holdings plc Insurance Brokers 1.9 CNA Financial Corp. Property & Casualty Insurance 1.9 Top Ten 21.2 The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated February 25, 2010, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2010, the expense ratio was 0.47%. 10 Selected Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2000, Through October 31, 2010 Initial Investment of $25,000 Average Annual Total Returns Periods Ended October 31, 2010 Final Value One Five Ten of a $25,000 Year Years Years Investment Selected Value Fund 21.75% 4.11% 8.29% $55,459 Dow Jones U.S. Total Stock Market Index 19.04 2.52 1.02 27,683 Russell Midcap Value Index 27.49 3.38 8.00 53,964 Mid-Cap Value Funds Average 23.06 3.09 6.58 47,293 Mid-Cap Value Funds Average: Derived from data provided by Lipper Inc. Fiscal-Year Total Returns (%): October 31, 2000, Through October 31, 2010 Vanguard fund returns do not reflect the 1% fee on redemptions of shares held for less than one year. See Financial Highlights for dividend and capital gains information. 11 Selected Value Fund Average Annual Total Returns: Periods Ended September 30, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Selected Value Fund 2/15/1996 14.44% 2.66% 8.30% Vanguard fund returns do not reflect the 1% fee on redemptions of shares held for less than one year. 12 Se l ected Va l ue Fund Financia l Statements Statement of Net Assets As of October 31, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (89.5%) 1 Consumer Discretionar y (17.1%) Stanley Black & Decker Inc. 1,349,800 83,647 Newell Rubbermaid Inc. 4,354,400 76,855 Family Dollar Stores Inc. 1,560,300 72,039 Limited Brands Inc. 2,342,900 68,858 * Royal Caribbean Cruises Ltd. 1,693,700 66,969 * Hanesbrands Inc. 2,447,500 60,698 Dillards Inc. Class A 2,301,900 58,721 Advance Auto Parts Inc. 872,600 56,702 International Game Technology 3,507,000 54,674 Service Corp. International 2,627,000 21,752 620,915 Consumer Sta pl es (4.4%) Reynolds American Inc. 839,000 54,451 Lorillard Inc. 633,800 54,089 Sysco Corp. 1,741,700 51,310 159,850 Energ y (7.6%) Murphy Oil Corp. 1,231,800 80,264 *,^ Seadrill Ltd. 1,759,300 53,536 Tesoro Corp. 3,421,000 44,336 Spectra Energy Corp. 1,664,900 39,575 El Paso Corp. 2,777,400 36,828 Overseas Shipholding Group Inc. 472,900 15,809 Noble Corp. 174,597 6,029 276,377 Market Value Shares ($000) Financia l s (20.4%) Willis Group Holdings plc 2,194,400 69,782 * CNA Financial Corp. 2,513,182 69,665 Capital One Financial Corp. 1,793,900 66,859 PNC Financial Services Group Inc. 1,174,312 63,295 * SLM Corp. 5,239,600 62,351 New York Community Bancorp Inc. 3,526,600 59,705 Ameriprise Financial Inc. 1,106,400 57,190 Fifth Third Bancorp 4,240,400 53,259 Annaly Capital Management Inc. 2,433,800 43,103 XL Group PLC Class A 1,997,200 42,241 Axis Capital Holdings Ltd. 1,188,200 40,411 Chubb Corp. 682,200 39,581 Unum Group 1,324,490 29,695 Everest Re Group Ltd. 300,000 25,284 American National Insurance Co. 164,858 12,932 Fidelity National Financial Inc. Class A 347,100 4,648 Montpelier Re Holdings Ltd. 245,863 4,504 744,505 Hea l th Care (8.0%) * Coventry Health Care Inc. 3,190,700 74,726 Omnicare Inc. 2,513,600 60,628 Cardinal Health Inc. 1,679,100 58,248 CIGNA Corp. 1,510,700 53,161 Quest Diagnostics Inc. 920,000 45,209 291,972 13 Se l ected Va l ue Fund Market Value Shares ($000) Industria l s (13.1%) Goodrich Corp. 1,088,400 89,325 Ryder System Inc. 1,638,500 71,684 Eaton Corp. 776,100 68,941 * Air France-KLM ADR 3,744,954 68,402 L-3 Communications Holdings Inc. 691,800 49,941 ITT Corp. 972,000 45,869 SPX Corp. 571,000 38,291 Dun & Bradstreet Corp. 337,900 25,143 * JetBlue Airways Corp. 2,715,765 18,956 476,552 Information Techno l og y (8.0%) * Micron Technology Inc. 7,729,916 63,926 Molex Inc. 3,062,300 62,165 * Ingram Micro Inc. 3,290,648 58,113 Xerox Corp. 3,445,600 40,313 Computer Sciences Corp. 784,200 38,465 * Flextronics International Ltd. 1,978,613 14,167 * Semiconductor Manufacturing International Corp. ADR 3,062,588 12,618 289,767 M ateria l s (2.6%) Yamana Gold Inc. 7,338,300 80,648 Domtar Corp. 185,279 14,704 95,352 Uti l ities (8.3%) CenterPoint Energy Inc. 3,839,300 63,579 Pinnacle West Capital Corp. 1,523,259 62,697 Xcel Energy Inc. 2,535,300 60,492 MDU Resources Group Inc. 2,962,300 59,039 Constellation Energy Group Inc. 1,151,737 34,829 * RRI Energy Inc. 3,095,218 11,638 NV Energy Inc. 668,340 9,129 301,403 Tota l Common Stocks (Cost $2,716,595) 3,256,693 Tem p orar y Cash Investments (10.6%) 1 M one y M arket Fund (10.2%) 2,3 Vanguard Market Liquidity Fund, 0.237% 370,202,509 370,203 Face Market Amount Value ($000) ($000) U.S. Government and Agenc y Ob l igations (0.4%) 4,5 Fannie Mae Discount Notes, 0.200%, 12/22/10 500 500 4 Fannie Mae Discount Notes, 0.180%, 12/29/10 1,000 1,000 4,5 Fannie Mae Discount Notes, 0.341%, 3/1/11 10,000 9,993 4,5 Freddie Mac Discount Notes, 0.250%, 3/21/11 3,000 2,997 4,5 Freddie Mac Discount Notes, 0.281%, 6/21/11 2,500 2,496 16,986 Tota l Tem p orar y Cash Investments (Cost $387,183) 387,189 Tota l Investments (100.1%) (Cost $3,103,778) 3,643,882 Other Assets and Liabi l ities (-0.1%) Other Assets 35,941 Liabilities 3 (40,591) (4,650) Net Assets (100%) A ppl icab l e to 205,256,066 outstanding $.001 p ar va l ue shares of beneficia l interest (un l imited authorization) 3,639,232 Net Asset Va l ue Per Share 14 Se l ected Va l ue Fund At October 31, 2010, net assets consisted of: Amount ($000) Paid-in Capital 3,532,748 Undistributed Net Investment Income 33,329 Accumulated Net Realized Losses (470,944) Unrealized Appreciation (Depreciation) Investment Securities 540,104 Futures Contracts 3,995 Net Assets See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $7,769,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 92.0% and 8.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $7,914,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $15,986,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 15 Se l ected Va l ue Fund Statement of O p erations Year Ended October 31, 2010 ($000) Investment Income Income Dividends 1 64,993 Interest 2 911 Security Lending 24 Total Income 65,928 Ex p enses Investment Advisory FeesNote B Basic Fee 7,682 Performance Adjustment 1,512 The Vanguard GroupNote C Management and Administrative 5,444 Marketing and Distribution 721 Custodian Fees 48 Auditing Fees 27 Shareholders Reports 45 Trustees Fees and Expenses 6 Total Expenses 15,485 Expenses Paid Indirectly (154) Net Expenses 15,331 Net Investment Income 50,597 Rea l ized Net Gain (Loss) Investment Securities Sold (40,345) Futures Contracts 13,833 Rea l ized Net Gain (Loss) (26,512) Change in Unrea l ized A pp reciation (De p reciation) Investment Securities 600,476 Futures Contracts 4,018 Change in Unrea l ized A pp reciation (De p reciation) 604,494 Net Increase (Decrease) in Net Assets Resu l ting from O p erations 628,579 1 Dividends are net of foreign withholding taxes of $55,000. 2 Interest income from an affiliated company of the fund was $875,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 Se l ected Va l ue Fund Statement of Changes in Net Assets 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets O p erations Net Investment Income 50,597 46,351 Realized Net Gain (Loss) (26,512) (247,106) Change in Unrealized Appreciation (Depreciation) 604,494 703,886 Net Increase (Decrease) in Net Assets Resulting from Operations 628,579 503,131 Distributions Net Investment Income (46,869) (78,192) Realized Capital Gain   Total Distributions (46,869) (78,192) Ca p ita l Share Transactions Issued 628,925 465,114 Issued in Lieu of Cash Distributions 41,576 69,913 Redeemed 1 (464,396) (531,001) Net Increase (Decrease) from Capital Share Transactions 206,105 4,026 Total Increase (Decrease) 787,815 428,965 Net Assets Beginning of Period End of Period 2 1 Net of redemption fees for fiscal 2010 and 2009 of $459,000 and $297,000, respectively. 2 Net AssetsEnd of Period includes undistributed net investment income of $33,329,000 and $29,601,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 Se l ected Va l ue Fund Financia l High l ights For a Share Outstanding Year Ended October 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Va l ue, Beginning of Period Investment O p erations Net Investment Income .250 .254 .390 1 .400 .350 Net Realized and Unrealized Gain (Loss) on Investments 2.941 2.463 (8.100) 1.700 3.180 Total from Investment Operations 3.191 2.717 (7.710) 2.100 3.530 Distributions Dividends from Net Investment Income (.241) (.417) (.370) (.320) (.290) Distributions from Realized Capital Gains   (1.550) (1.050) (.850) Total Distributions (.241) (.417) (1.920) (1.370) (1.140) Net Asset Va l ue, End of Period Tota l Return 2 21.75% 22.77% -37.79% 10.15% 19.38% Ratios/Su ppl ementa l Data Net Assets, End of Period (Millions) $3,639 $2,851 $2,422 $4,991 $4,326 Ratio of Total Expenses to Average Net Assets 3 0.47% 0.52% 0.38% 0.42% 0.45% Ratio of Net Investment Income to Average Net Assets 1.52% 1.93% 2.21% 1.74% 1.75% Portfolio Turnover Rate 22% 30% 23% 33% 37% 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of 0.05%, 0.05%, (0.03%), (0.02%), and (0.05%). See accompanying Notes, which are an integral part of the Financial Statements. 18 Se l ected Va l ue Fund Notes to Financia l Statements Vanguard Selected Value Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (October 31, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 19 Se l ected Va l ue Fund 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. B. Barrow, Hanley, Mewhinney & Strauss, LLC, and Donald Smith & Co., Inc., each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee of Barrow, Hanley, Mewhinney & Strauss, LLC, is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell Midcap Value Index. The basic fee of Donald Smith & Co., Inc., is subject to quarterly adjustments based on performance for the preceding five years relative to the MSCI Investable Market 2500 Index. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the year ended October 31, 2010, the aggregate investment advisory fee represented an effective annual basic rate of 0.23% of the funds average net assets, before an increase of $1,512,000 (0.05%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2010, the fund had contributed capital of $635,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.25% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Leve l 1 
